Citation Nr: 0127456	
Decision Date: 12/18/01    Archive Date: 12/28/01

DOCKET NO.  00-24 225A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for colon 
cancer.


REPRESENTATION

Appellant represented by:	Catholic War Veterans of the 
U.S.A.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The veteran had active service from January 1942 to October 
1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2000 rating decision by the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


REMAND

In his December 2000 Substantive Appeal, the veteran 
requested a personal hearing before the BVA at the local VA 
office.  In a March 2001 letter, the RO notified the veteran 
that a hearing could be held at the RO.  In correspondence 
received in March 2001, the veteran asked that his hearing be 
held at the Grand Rapids VA Clinic.

In correspondence dated in October 2001, the Board informed 
the veteran that a Board hearing could not be held at a VA 
medical facility.  The veteran was asked to clarify his 
wishes regarding a personal hearing.  The veteran was further 
informed that, if he failed to respond within 30 days, it 
would be assumed that he still wanted a hearing before a 
Member of the Board at the RO.  The veteran did not respond 
to the Board's October 2001 correspondence.  As such, the 
veteran should be scheduled for a personal hearing before the 
Board at the RO.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following action:

The RO should schedule the veteran for a 
personal hearing before a Member of the 
Board at the RO at the next available 
opportunity.

The purpose of this REMAND is to afford the veteran due 
process.  The Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  The veteran is free to submit any additional evidence 
and/or argument he desires to have considered in connection 
with his current appeal.  Kutscherousky v. West, 12 Vet. App. 
369 (1999);  Quarles v. Derwinski,  
3 Vet. App. 129 (1992).


		
	JEFFREY D. PARKER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




